DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 2, 4-7, 9, 13, 16, cancellation of claims 3, 12, 18-20, and newly added claims 21, 22.
Claim Objections
The previous objection to claim 16 has been withdrawn in view of the amendment filed on 08/11/21.
Allowable Subject Matter
Claims 1, 2, 4-11, 13-17, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, and 4-8
The cited prior art fails to disclose or suggest “first and second conductive wires covering a perimeter portion of the diffuser, the first conductive wire electrically coupling the first and second conducting columns together and a portion of the first conductive wire overlapping the diffuser, the second conductive wire electrically coupling the third and fourth conducting columns together and a portion of the second conductive wire overlapping the diffuser” in combination with the rest of the limitations as recited in claim 1. In particular, Chen merely discloses a single conductive wire overlapping the diffuser and a pair of conducting columns coupling the single conductive wire, but fails to disclose a second conducting wire overlapping the diffuser and third and fourth 
Claims 9-11 and 14-17
The cited prior art fails to disclose or suggest “a second conductive wire electrically coupling the third and fourth conducting columns together, a portion of the second conductive wire being mechanically fixed to the second surface of the diffuser” in combination with the rest of the limitations as recited in claim 9 based on the same reasons with respect to claim 1 above. Therefore, claim 9 is allowable over the cited prior art and dependent claims 10, 11, and 14-17 are also allowable as they directly depend on claim 9.
Claims 13, 21, and 22
The cited prior art fails to disclose or suggest “a second conductive wire electrically coupling the third and fourth conducting columns together, a portion of the second conductive wire being mechanically fixed to the second surface of the diffuser, wherein the first and second conductive wires are at perimeter portions of the diffuser at opposing sides” in combination with the rest of the limitations as recited in claim 13 based on the same reasons with respect to claim 1 above. Therefore, claim 13 is allowable over the cited prior art and dependent claims 21 and 22 are also allowable as they directly depend on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YUANDA ZHANG/Primary Examiner, Art Unit 2828